Citation Nr: 1039712	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES
	
1.  Entitlement to an initial disability rating in excess of 10 
percent for fibromyalgia.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from February 2004 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision issued in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
fibromyalgia and assigned a 10 percent disability rating.  The 
Veteran's claims folder was subsequently forwarded to the RO in 
St. Petersburg, Florida. 

The issue of entitlement to service connection for depression as 
secondary to service-connected fibromyalgia has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  It 
appears that the Veteran has been receiving ongoing treatment for 
her fibromyalgia.  The most recent treatment records in the 
claims file are from July 2006.  On remand, any medical records 
showing treatment since July 2006 should be obtained.

In addition, the most recent VA examination for the Veteran's 
fibromyalgia was conducted in May 2005, over five years ago.  In 
order to fulfill the duty to assist, the Veteran should be 
scheduled for a VA examination to determine the current nature 
and severity of the Veteran's service-connected fibromyalgia.

Because the Veteran's appeal arises from an initial rating 
decision, which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, consideration should be given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found, for the 
relevant appeals period. 

The Court recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  Id.  In this regard, VA's Office 
of General Counsel has stated that when the issue of entitlement 
to a TDIU for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the Board 
would have jurisdiction to consider the TDIU issue.  If the Board 
determines that further action by the RO is necessary with 
respect to TDIU, the Board should remand rather than refer the 
TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 
12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 
409 (1995). 

In the present case, the Veteran has indicated that she can no 
longer work as a result of her service-connected fibromyalgia.  
She indicated this in a statement associated with her March 2006 
notice of disagreement and her representative noted it in the 
September 2010 Written Brief Presentation.  The Board finds that 
this claim reasonably raises the issue of entitlement to a TDIU 
as an element of the increased rating claim on appeal.  As the 
Board has determined that a claim for TDIU has been raised by the 
record, it now has jurisdiction over the issue and finds that the 
following development is necessary.

As an initial matter, on remand, the AOJ should send a notice 
letter to the Veteran for her TDIU claim.  This letter should 
notify the Veteran of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information or 
evidence should be provided by the Veteran and what information 
or evidence VA will attempt to obtain on the Veteran's behalf.  

In addition, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Thereafter, the AOJ should adjudicate the Veteran's claim for a 
TDIU, based upon the disability rating assigned after 
consideration of her claim for an evaluation of her initial 
disability rating for fibromyalgia.  A TDIU rating may be 
assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether 
the Veteran meets the minimum threshold disability rating(s) 
described in 4.16(a).  

Under 4.16(a), disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a). 

When a Veteran does not meet the rating criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), he or she nevertheless is to be 
considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 
C.F.R. § 4.16(b), rating boards should refer to the Director, 
Compensation and Pension Service for extra-schedular 
consideration all cases where the Veteran is unable to secure or 
follow a substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed. 38 C.F.R. § 4.16(b).

If, after adjudicating the Veteran's service connection claim, 
she does not meet the criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a), the AOJ should refer the claim for TDIU and a higher 
rating for her service-connected fibromyalgia to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for an extra-schedular consideration under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran notice 
that informs her of the information and 
evidence required to substantiate a TDIU 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for her to complete, with 
instructions to return the form to the AOJ.  
See M21-1MR, IV.ii.2.F.25.i.

3.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated her for her fibromyalgia.  The 
AOJ should attempt to obtain records from 
each health care provider she identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.

4. The AOJ should make arrangements for the 
Veteran to be afforded an examination, by 
an appropriate specialist, to determine the 
current nature and severity of her service-
connected fibromyalgia. All indicated tests 
or studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.

The examiner is to assess the nature and 
severity of the Veteran's fibromyalgia in 
accordance with the latest AMIE worksheet 
for rating fibromyalgia.  All indicated 
tests and studies should be undertaken.  

The examiner should indicate the effect the 
Veteran's fibromyalgia has on her ability 
to obtain and maintain gainful employment.  
In other words, the examiner should please 
definitively state whether the Veteran's 
service-connected fibromyalgia would 
prevent her from securing gainful 
employment.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

5.  After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for a higher initial disability rating for 
her fibromyalgia.  Then, the AOJ should 
adjudicate the Veteran's TDIU claim, based 
on her disability rating after her claim 
has been decided.  If the Veteran does not 
meet the rating criteria for a TDIU rating 
under 38 C.F.R. § 4.16(a), the AOJ should 
refer the claim for a higher rating for 
service-connected fibromyalgia and TDIU to 
the Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for TDIU and an extra-schedular 
consideration under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b).
 
6.  If any determination remains 
unfavorable to the Veteran, she should be 
provided with a supplemental statement of 
the case, reflecting consideration of any 
new evidence and all pertinent law and 
regulations, taking into account the 
holding in Fenderson, supra, in rating her 
fibromyalgia.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until she receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on her claim. 38 C.F.R. 
§ 3.655 (2010). 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

